Exhibit 99 For Immediate Release National Patent Development Corporation Reports Year End Operating Results NEW YORK, March 31, 2009National Patent Development Corporation (OTC Bulletin Board: NPDV.OB - News) today reported a net loss of $(3,394,000), $(0.20) per basic share, for the year ended December 31, 2008, compared to net income of $11,722,000, or $0.67 per basic anddiluted share, for the year ended December 31, 2007. The results for the year ended December 31, 2008 include a charge of $1,096,000 related to the resignation of the former Chairman of the Board of its wholly owned subsidiary, Five Star Products, Inc. (“Five Star”) on March 25, 2008 and $489,000 of previously unrecognized compensation cost related to unvested share-based compensation arrangements of Five Star being charged to operations.
